AGREEMENT REGARDING DREYFUS JOINT INSURED BOND AGREEMENT among The Dreyfus Fund Incorporated and certain other investment companies as to which The Dreyfus Corporation or any affiliate (“Dreyfus”) now acts as Investment Adviser, Sub-Investment Adviser and/or Administrator (individually, a “Fund” and, collectively, the “Funds”) and which are registered under the Investment Company Act of 1940, as amended (the “Act”). WITNESSETH: WHEREAS, the Funds are covered as joint insureds under a Fidelity Bond or Bonds (the “Bond”) which complies with Rule 17g-1 promulgated by the Securities and Exchange Commission under the Act (“Rule 17g-1”); and WHEREAS, the Funds have entered into this Agreement to meet the requirements of paragraph (f) of Rule 17g-1; NOW THEREFORE IT IS HEREBY AGREED: 1. In the event that recovery is received under the Bond as a result of a loss sustained by two or more of the Funds, each Fund shall receive an equitable and proportionate share of said recovery, but said recovery shall at least equal the amount that each such Fund would have received had the Fund provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1. 2. The Funds acknowledge and agree that, upon approval by the Funds’ respective Boards of Directors/Trustees, the amount of the Bond or the carriers issuing the Bond may be changed from time to time, and that any such change shall not affect the rights and obligations of the Funds under this Agreement. 3. Each Fund shall be responsible for paying its pro-rata share, based on the ratio of its assets to the assets of all of the Funds, of the premium payable in respect of the Bond. The Funds acknowledge and agree that any new Fund added to the Bond or as a party to this Agreement will not be responsible for the foregoing amount incurred prior to the first Bond renewal following the addition of such Fund. 4. The Funds agree that any registered investment company for which Dreyfus in the future becomes the Investment Advisor, Sub-Investment Advisor and/or Administrator added as a joint insured under the Bond may become a party to this Agreement upon the execution of a copy of this Agreement by its duly authorized officer and shall thereafter be deemed a “Fund” hereunder. 5. This Agreement shall cease to apply to any Fund in respect of any loss that occurs after such Fund (i) ceases to be an investment company by order of the Securities and Exchange Commission pursuant to Section 8(f) of the Act, or (ii) ceases to be advised, sub-advised and/or administered by Dreyfus, and such Fund shall, at and after such time, cease to be a party to this Agreement for all purposes. 6. This Agreement shall be binding upon and shall inure to the benefit of any successor company of any of the undersigned, or any company into which any of the undersigned may be merged or with which it may be consolidated. 7. As to each Fund that is organized as a trust, this Agreement has been executed on behalf of the Fund by the undersigned officer of the Fund in her capacity as an officer of the Fund; the obligations of this Agreement shall only be binding upon the assets and property of the Fund and shall not be binding upon any Board member, officer or shareholder of the Fund individually. IN WITNESS WHEREOF, the Funds listed on Schedule A have caused this Agreement to be executed by their respective officers, thereunto duly authorized as of the day and year written below. /s/ Kiesha Astwood Dated as of January 31, 2014 Kiesha Astwood Vice President and Assistant Secretary SCHEDULE A Advantage Funds, Inc. Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Emerging Markets Fund Dreyfus Total Return Fund BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund (formerly, BNY Mellon Balanced Fund) BNY Mellon Bond Fund BNY Mellon Corporate Bond Fund BNY Mellon Emerging Markets Fund BNY Mellon Focused Equity Opportunities Fund BNY Mellon Income Stock Fund BNY Mellon Intermediate Bond Fund BNY Mellon International Appreciation Fund BNY Mellon International Equity Income Fund BNY Mellon International Fund BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Large Cap Stock Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Mid Cap Multi-Strategy Fund (formerly, BNY Mellon Mid Cap Stock Fund) BNY Mellon Money Market Fund BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Municipal Money Market Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon New York Intermediate Tax-Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon Small Cap Multi-Strategy Fund (formerly, BNY Mellon Small Cap Stock Fund) BNY Mellon Small/Mid Cap Fund BNY Mellon Tax-Sensitive Large Cap Multi Strategy Fund BNY Mellon U.S. Core Equity 130/30 Fund CitizensSelect Funds CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Global Emerging Markets Fund Dreyfus Cash Management The Dreyfus Fund Incorporated Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Growth and Income Fund, Inc. Dreyfus High Yield Strategies Fund (closed-end fund) Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund Dreyfus Institutional Reserves Funds Dreyfus Institutional Reserves Treasury Prime Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Money Fund Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund Dreyfus Emerging Markets Fund Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income Fund Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Diversified Emerging Markets Fund (formerly, Dreyfus/The Boston Company Emerging Markets Core Equity Fund) Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund Dreyfus Disciplined Stock Fund Dreyfus Floating Rate Income Fund Dreyfus Money Market Reserves Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund Dreyfus U.S. Treasury Reserves Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund Dreyfus Global Equity Income Fund Dreyfus High Yield Fund Dreyfus International Bond Fund The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC New York Municipal Money Market Fund Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I Dreyfus MidCap Core Fund (formerly, Dreyfus S&P STARS Opportunities Fund) Dreyfus Research Long/Short Equity Fund Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Municipal Bond Infrastructure Fund, Inc. (closed-end fund) Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municipal Bond Fund Dreyfus BASIC Municipal Money Market Fund Dreyfus High Yield Municipal Bond Fund Dreyfus Municipal Income, Inc. (closed‑end fund) Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds Dreyfus Natural Resources Fund Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Global Real Estate Securities Dreyfus Greater China Fund Dreyfus India Fund Dreyfus Large Cap Growth Fund Dreyfus Large Cap Equity Fund Dreyfus Satellite Alpha Fund Dreyfus Premier Short‑Intermediate Municipal Bond Fund Dreyfus Short‑Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund Dreyfus Research Growth Fund, Inc. Dreyfus Short Duration Bond Fund (formerly, Dreyfus Short‑Intermediate Government Fund) The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus Massachusetts Fund Dreyfus Pennsylvania Fund Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund Dreyfus Stock Index Fund, Inc. Dreyfus Strategic Municipal Bond Fund, Inc. (closed‑end fund) Dreyfus Strategic Municipals, Inc. (closed‑end fund) Dreyfus Tax Exempt Cash Management Funds Dreyfus California AMT-Free Municipal Cash Management Dreyfus New York AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management The Dreyfus Third Century Fund, Inc. Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus Variable Investment Fund Appreciation Portfolio Opportunistic Small Cap Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Money Market Portfolio Quality Bond Portfolio Dreyfus Worldwide Dollar Money Market Fund, Inc. General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General Municipal Money Market Fund General New York Municipal Money Market Fund Strategic Funds, Inc. Dreyfus Active MidCap Fund Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus Select Managers Small Cap Growth Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund
